 288306 NLRB No. 55DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Respondent Inter Mobile has excepted to some of the judge'scredibility findings. The Board's established policy is not to overrule
an administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2Respondent Inter Mobile excepts, inter alia, to the failure of theadministrative law judge specifically to discuss evidence that offi-
cials of the Norfolk Southern Railroad refused to permit Allied Sys-
tems to bid for vehicle off-loading work on behalf of subsidiary
Auto Convoy. Accepting arguendo such refusal as the fact, we note
that Auto Convoy was unionized and Inter Mobile was not. Hence,
while Norfolk Southern's position on this matter may explain why
Allied submitted a bid on behalf of Inter Mobile, it does not explain
Inter Mobile's decision not to consider for hire the laid-off unionized
employees of Auto Convoy.3There are no exceptions to the judge's recommendation that thecomplaint against Respondent Allied Systems be dismissed.1All dates are in 1988 unless otherwise indicated.2The caption is corrected to reflect the correct names of the Re-spondents.3The Respondent's unopposed motion to correct the transcript,dated November 16, 1990, is granted and received in evidence as R.
Exh. 4.Allied Systems, Ltd. and Inter Mobile, Inc., JointEmployers and Deborah L. Smith. Case 14±CA±19752February 11, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn August 9, 1991, Administrative Law Judge Mar-ion C. Ladwig issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and brief and has decided to af-
firm the judge's rulings, findings,1and conclusions2and to adopt the recommended Order.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Inter Mobile, Inc., Hazel-
wood, Missouri, it officers, agents, successors, and as-
signs, shall take the action set forth in the Order.Michael T. Jamison, Esq., for the General Counsel.Alexander E. Wilson III, Esq. (Alston & Bird), of Atlanta,Georgia, for the Respondents.Barbara Harvey, Esq., of Detroit, Michigan, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMARIONC. LADWIG, Administrative Law Judge. This casewas tried in St. Louis, Missouri, on October 15±16, 1990.The original charge was filed October 7, 1988,1against InterMobile, Inc., a subsidiary of Allied Systems. The amended
charge and the complaint were filed August 17, 1990, against
Allied Systems, Ltd. and Inter Mobile, Inc., Joint Employ-
ers.2Before August 6, 1988, Ford Motor Company's union em-ployees off-loaded its new cars and trucks from other plants
from rail cars at its assembly plant in Hazelwood. Union
yard employees of Auto Convoy Co. (one of Allied Systems'
operating companies) shuttled the vehicles about three-quar-
ters of a mile to Auto Convoy's baying area for parking until
delivered on its transport trucks. To compete with nonunion
competitors when Ford decided to have the rail off-loading
performed away from its premises, Allied Systems placed the
low bid in the name of a nonunion subsidiary, Inter Mobile.This case arose when Inter Mobile hired 15 inexperiencedemployees to begin performing the off-loading, shuttling, and
baying work on August 6 and refused to consider for em-
ployment the 9 employees that Auto Convoy laid off the day
before. The General Counsel contends that Inter Mobile re-
fused ``for fear that [it] would become organized and have
to operate as a union company.''The primary issues are whether Respondent Inter Mobilediscriminatorily refused to consider hiring the nine laid-off
employees because of their union membership, violating Sec-
tion 8(a)(3) and (1) of the National Labor Relations Act, and
whether the charge against Respondent Allied Systems was
timely.On the entire record,3including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondents, I make
the followingFINDINGSOF
FACTI. JURISDICTIONRespondent Inter Mobile, a corporation, annually performsautomobile off-loading services valued over $50,000 in Ha-
zelwood, Missouri, for Norfolk and Southern Corporation.
Norfolk Southern annually derives over $50,000 from the
interstate rail transportation of goods from Missouri to other
States. Inter Mobile admits, and I find, that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that Automobile Transport Chauf-
feurs, Demonstrators and Helpers Teamsters Local 604, af-
filiated with the International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of America, AFL±
CIO is a labor organization within the meaning of Section
2(5) of the Act. 289ALLIED SYSTEMSII. ALLEGEDUNFAIRLABORPRACTICES
A. Discrimination Against Union Employees1. Change in operationsFor years, Auto Convoy Co. has provided truck transpor-tation of Ford Motor Company's new cars and trucks in the
St. Louis area. The cars and trucks assembled in other Ford
plants were off-loaded from Norfolk Southern's rail cars at
Ford's minivan assembly plant in Hazelwood. Ford's union
employees off-loaded the new vehicles into the plant's re-
leasing lot, where they were placed alongside the new
minivans. (Tr. 19, 28±29, 66±67, 150.)Auto Convoy's 17 yard (or pull-crew) employees shuttledboth the minivans and the other cars and trucks from the re-
leasing lot to Auto Convoy's baying area located about
three-quarters of a mile from the Ford plant (Tr. 53, 151; R.
Exhs. 1 and 2). These yard employees (van drivers and other
pull-crew members) were represented by Teamsters Local
604, which also represents Auto Convoy's transport drivers
(Tr. 20±21; G.C. Exh. 2).A van driver would drive pull-crew members to the Fordplant, where they would get in the vehicles and drive them
to the Auto Convoy facility. Before returning for the next
trip, the pull crew would park the vehicles in the baying
area, write the serial number on the back window, put the
keys in envelopes, and complete the paper work for the of-
fice clerks to prepare the loads for the transport drivers to
deliver. Yard employees would also inspect the vehicles. (Tr.
26±28, 151±153.)About March or April, Ford notified Auto Convoy that theoff-loading of inbound cars and trucks must be relocated out-
side the plant area. Auto Convoy, which had purchased the
property next door ``to expand this lot onto'' its baying area,
proposed that the off-loading be performed on this adjoining
property. (Tr. 67±68, 154±155; G.C. Exh. 7, p. 1.)Auto Convoy also proposed to Ford that all the off-loadingand shuttle work be ``done by one companyÐwith the same
supervisionÐthat the people to do both jobs would answer
to one person,'' even though ``It would cost more money''for the work to be assigned to Auto Convoy's union employ-
ees than having the work done nonunion. Ford refused and
decided that the off-loading of the inbound vehicles would
be assigned to Norfolk Southern for it to subcontract. Auto
Convoy employees would continue to shuttle the minivans
from the releasing lot. (Tr. 68, 155±156, 159; G.C. Exh. 7,
p. 7.)As finally negotiated, Auto Convoy sold its adjoiningproperty to Norfolk Southern, which began building an auto
ramp and ``about 300 extra parking spaces'' on the property
for off-loading Ford's inbound vehicles. Norfolk Southern
took bids for off-loading the rail cars and shuttling and bay-
ing the vehicles in the area adjoining the Auto Convoy facil-
ity. (Tr. 155; G.C. Exh. 7, p. 1.)2. Filing of lowest bidPreviously, as Inter Mobile acknowledged in its brief (at15), Auto Convoy had lost to underbidders all its rail off-
loading contracts at other locations, except one at its Dallas
facility (Tr. 196, 208). This time, to compete with nonunion
competitors, Allied Systems (Auto Convoy's management
company) placed a bid in the name of Inter Mobile, a non-union company. Inter Mobile is Allied Systems' whollyowned subsidiary, which had previously been a dormant cor-
poration. It has the same officers as Allied Systems and two
of the same directors. (Tr. 6±7, 11, 159; G.C. Exh. 7, p. 7.)Inter Mobile's bid, based on wages of $8 an hour andlower benefits (as compared to Auto Convoy's yard em-ployee rate of $15.09 and Teamsters benefits), proved to be
the lowest of about 15 bids that Norfolk Southern received.
Norfolk Southern granted the contract to Inter Mobile. (Tr.
23, 42±43, 70; G.C. Exhs. 6 and 7, p. 1.)Meanwhile, Ford decided that the off-loading must be re-located by Saturday, August 6, instead of mid-November
when the new auto ramp near the Auto Convoy facility was
expected to be completed. Norfolk Southern decided that in
the meantime the off-loading would be done about 2 miles
away at its Berkeley, Missouri facility. Because of the in-
crease in travel time, more employees were required to per-
form the shuttling until the new ramp could be used (Tr. 156,
163±164, 175).3. Hiring decisionInter Mobile decided not to hire any of the union employ-ees that Auto Convoy would be laying off.Acting on behalf of Inter Mobile, Allied Systems VicePresident Tom Baker asked Auto Convoy Terminal Manager
James Gartin to place a newspaper ad for employees. The ad,
which appeared in the paper on Saturday, July 30, was for
``rail unloading and shuttling, full time and part time, pos-
sible permanent positions.'' It gave the name Inter Mobile
and Auto Convoy's address and telephone number. (Tr. 39,
167±168.)On Monday morning, August 1, Allied Systems PersonnelManager John Harris began receiving applications and inter-
viewing applicants in Terminal Manager Gartin's office.
When pull-crew member Bernard Johnson asked Gartin for
an application, Gartin refused to give Johnson one and said
``he couldn't help me'' (Tr. 128). Johnson was one of the
three pull-crew members (along with his brother Maurice and
George Levels) who had years of experience with rail-car
work, loading and off-loading new automobiles (Tr. 109±
111, 121±123).The next day, August 2, Charging Party Deborah Smithasked Gartin what was going on. After twice denying that he
knew anything about it, Gartin finally stated that ``all I know
is I was instructed by the home office to assist Inter Mobile
in taking applications and hiring applicants, and other than
that I don't know anything.'' (Tr. 44.) Gartin refused to give
an application to any of the pull crew until he gave Sharon
Kozemczak one after she threatened to go to the NLRB. It
is undisputed, as Kozemczak credibly testified, that on Au-
gust 5, the day she was laid off (Tr. 228±229):A. I asked [Gartin] if I could have an application foremployment with Inter Mobile and he said, well, I can't
give you an application. And I said why? And he said,
well, I just can't give you an application, they're notaccepting any applications from Auto Convoy employ-
ees.... 
And I said, well, I think that you should giveme an application because I was going to take it to the
NLRB if he didn't. And he said, well, just a minute.
And he got an application and gave it to me. [Emphasis
added.] 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
She filed the application, but was not hired even though shegave assurances that she could perform the job (Tr. 10, 233).
The experienced George Levels also applied, but likewise
was not hired (Tr. 10, 111±115).Meanwhile one of the applicants informed the pull crewthat Inter Mobile was offering to pay $8 an hour (instead of
$15.09), $1.30 a unit (based on the $8 rate), 5 paid holidays
(instead of 10), and the Auto Convoy office employees' in-
surance plan and a pension plan to be announced later, in-
stead of the Teamsters Central States plans (Tr. 41±43, 102;
G.C. Exh. 6).At 3:30 p.m. on Thursday, August 4, Vice President Bakerheld a meeting with the pull crew. In the meeting, which
Gartin's confidential secretary recorded in question and an-
swer form with few omissions (G.C. Exh. 7), Baker revealed
Inter Mobile's decision not to hire any of the union employ-
ees being laid off. The detailed minutes of the meeting read
(p. 6):TOMBAKER: I know it doesn't help to say this witheveryone laid off, but how could you bid this job at an
extremely low rate and have people make a high rate
of income and the extra benefits? It wouldn't make
sense to spend two or three times the money than what
the company is making.GEORGELEVELS: Why didn't you give us the optionto bid on the jobs for this new company at the lower
rate?TOMBAKER: I won't try to explain itÐit's the deci-sion that we madeÐto hire all new people. [Emphasisadded.]Thus, Baker gave no explanation for Inter Mobile's decisionnot to permit the laid-off union employees to bid for the
lower rated jobs.I note that at the trial, when Baker was asked on cross-examination if any of the employees asked at the meeting ``if
they could work for Inter Mobile,'' he evaded the question
and answered (Tr. 187±188): ``I advised that all of the par-
ties to be employed by Inter Mobile would be new day-one
employees.'' I also note that Levels erroneously recalled that
it was he, not Baker, who asked the question about working
for the new company. I discredit Levels' recollection that
Baker asked him if he would work for less money and that
he answered ``it's better than unemployment,'' because he
had a family and needed work (Tr. 118±119).Explaining the options the laid-off employees had, Bakerstated (p. 2): ``They are not great options by any means, but
you will be laid offÐnot terminated!'' He mentioned the
transfer of their seniority to other locations or qualifying to
drive a truck.Baker ignored and made no effort to dispute ChargingParty Deborah Smith's accusation that Inter Mobile was re-
fusing to hire them because ``They don't want us to organize
and become union.'' The minutes show that the following
transpired at the meeting (G.C. Exh. 7, pp. 4±5):DANNYMCCLAUGHLIN: How come INTERMOBILE
has an office in the back of AUTOCONVOY
?TOMBAKER: It is a clumsy situation, but I have au-thorized this company to help set up the office forINTERMOBILE
.ELMERASH: Is this just a way of getting the lower-salaried people to take the work of the higher-salaried
people?MARYANNKEARNEY: Especially when three (3) ofour men are experienced unloaders.DEBBIESMITH: They don't want us to organize andbecome union.TOMBAKER: Currently what it is costing us here ona per-unit basis is more than the entire bid for INTERMOBILE. You would be losing money on every car un-loaded if we were to turn around and put a higher paid
force on this operation. It would be folly! [Emphasis
added.]The following day Auto Convoy laid off 9 of its 17 yardemployees. They were Duane Eicken, Lloyd Hayden, Ber-
nard Johnson, Maurice Johnson, Mary Kearney, Sharon
Kozemczak, George Levels, Robert Newman, and Deborah
Smith. (Tr. 10, 53.)The next morning, August 6, Inter Mobile began ``operat-ing out of [the Auto Convoy] office in the back corner'' with
15 new employees, none of whom had any experience doing
the work. With on-the-job training, they started off-loading
Ford's inbound cars and trucks from the rail cars at Norfolk
Southern's facility in Berkeley, shuttling the new vehicles to
the new baying area near the Auto Convoy facility, and bay-
ing the vehicles for delivery in Auto Convoy trucks (Tr. 174,
189±190, 204, 217; G.C. Exh. 7, pp. 4 and 11; R. Exh. 3).Inter Mobile has never hired any of the laid-off union em-ployees (Tr. 10).4. Contentions of the partiesThe General Counsel contends in his brief (at 19±20) thatInter Mobile ``did not under any circumstances intend to hire
the union-represented employees of Auto Convoy for fear
that Inter Mobile would become organized and have to oper-
ate as a union company.''Inter Mobile contends in its brief (at 17, 23) that the Gen-eral Counsel has failed to establish a prima facie case of dis-
criminatory motivation for Inter Mobile's failure to hire the
laid-off Auto Convoy employees.Inter Mobile argues (at 22±23) that ``Auto Convoy's ap-proximately 900 employees at its 12 terminals were entirely
unionized'' (Tr. 145) and that ``It is preposterous to assert
that Allied Systems [Inter Mobile's management company]
would pursue a course of anti-union animus with respect to
the small employee group at Inter Mobile when surrounded
by the UAW [at Ford], the Teamsters Union [at Auto Con-
voy] and the various rail unions [at Norfolk Southern].'' This
argument ignores the fact that Inter Mobile is a nonunion
employer, as obviously contemplated when Allied Systems
submitted the low bid in Inter Mobile's name to compete
with nonunion competitors.I agree with the General Counsel that the reasons InterMobile offered for not hiring the alleged discriminatees are
specious.When asked ``why did you not solicit applications for em-ployment at Inter Mobile from Auto Convoy,'' Allied Sys-
tems Manager Baker answered there were several reasons.First, ``My dissatisfaction of [the pull crew's] productivityor lack thereof for some time'' (Tr. 170) and ``As I ex-
plained earlier the performance of that crew had been very 291ALLIED SYSTEMSunsatisfactory for a number of years'' (Tr. 181). I find thispurported dissatisfaction to be an afterthought. Baker admit-
ted on cross-examination (Tr. 205) that his ``dissatisfaction
went toward the cost per unit,'' which obviously was based
on union wages and benefits, almost twice the wages and
benefits the Inter Mobile employees would receive under the
low bid that Inter Mobile had made (G.C. Exh. 6).Baker did not expressed any dissatisfaction with the pullcrew or their production at the August 4 meeting when he
announced the decision ``to hire all new people'' (Tr. 186,
206±207; G.C. Exh. 7). There had been some talk about im-
proving production. Around June or July, Assistant Terminal
Manager Perry Coleman said that Baker was angry that the
night pull crew was not pulling their fair share of the auto-
mobiles and they wanted more production. But when Cole-
man rode around on the van with them a couple of nights,
they showed him the traffic at certain times and pointed out
that they could not go faster within the speed limits. (Tr.
129, 132, 136±137.)Baker admitted (Tr. 186±187) that he had never rep-rimanded any of the pull-crew members for poor work per-
formance or directed anyone to do so. I discredit, as fabrica-
tions, his claims that the pull crew ``had been unsatisfactory
for a number of years'' (Tr. 181) and that the entire pull
crew had been unsatisfactory during the past 2 years (Tr.
168±169, 205±206).Second, Vice President Baker claimed that Inter Mobiledid not solicit applications from the laid-off Auto Convoy
employees because ``it was very, very evident that most if
not all of those employees would be offered work at Hazel-
wood or other Auto Convoy locations at a rate of pay double
that of what would be paid at Inter Mobile'' (Tr. 170). This
is obviously a shift in position from what he said at the Au-
gust 4 meeting about the laid-off employees' options. He
then admitted, as quoted above, ``They are not great options
by any means'' and mentioned only the transfer of their se-
niority to other locations or qualifying to drive a truck.Later, when restating this second purported reason (Tr.181), he added that if the laid-off employees ``were to end
up working for Inter Mobile,'' making ``half of what they
could make at Auto Convoy,'' they would leave Inter Mobile
``as soon as an opportunity existed at Auto Convoy'' and
``we'd be right back where we started.'' Thus, Inter Mobile
is arguing that instead of offering available work to the laid-
off employees, it was disregarding the employees' concern
about being unemployed, with no earnings. I find this to be
another afterthought.Third, Baker claimed (Tr. 170): ``And I think thirdly the[very, very negative'] reaction I received at the August 4th
meeting .... to my 
inquiry whether or not they wanted towork for Inter Mobile.'' I find that this purported reason is
another fabrication and an afterthought.In the first place, the evidence shows that the decision hadalready been made before August 4 not to hire any of the
union employees being laid off. In the second place, the min-
utes of the meeting belie his claim that he asked ``is there
anyone in this group who would be willing to work for eight
dollars an hour unloading rail cars'' and that ``the response
I got was very loud and very negative'' (Tr. 179±180, 183).
The minutes and other evidence show that he did not ask
such a question. The employees had already heard about the
$8 wage rate from one of the applicants. (Tr. 101±102, 185±186.) The minutes (G.C. Exh. 7, p. 6) show instead, asquoted above:GEORGELEVELS: Why didn't you give us the optionto bid on the jobs for this new company at the lower
rate?TOMBAKER: I won't try to explain itÐit's the deci-sion that we madeÐto hire all new people. [Emphasisadded.]On cross-examination, apparently to bolster these pur-ported reasons for Inter Mobile's refusal to consider hiring
the nine laid-off union employees, Vice President Baker
claimed (Tr. 190): ``I would be concerned about whether or
not anyone on that group could perform that work'' because
``this is a very physically demanding job.'' He did not men-
tion this purported concern in the August 4 meeting. More-
over, at one point on cross-examination (Tr. 189), Baker ad-
mitted that in his opinion, ``At least some'' of the Auto Con-
voy employees could perform the work. At another point (Tr.
207) he admitted being aware by at least August 4 that some
members of the pull crew, ``I think three,'' had ``done for
some time this off-loading work before.''The off-loading was more physically demanding than theshuttling work (Tr. 157±158, 190±192). I note as discussed
above, however, that Sharon Kozemczak (one of the three
laid-off female pull-crew members) insisted on applying and
gave assurances that she could perform the job. The physical
ability of the other union employees was never questioned.
Furthermore, Baker admitted that when Auto Convoy was
seeking the off-loading contract, it was his opinion that Auto
Convoy employees ``could perform the work'' (Tr. 188).In view of Inter Mobile's refusal to even consider hiringthe union employees, I find this purported concern is another
afterthought.5. Concluding findingsHaving rejected all of Inter Mobile's purported reasons forrefusing to hire any of the nine laid-off union employees, I
find that the General Counsel has made a prima facie show-
ing to support an inference that the laid-off Auto Convoy
employees' union membership was a motivating factor in
Inter Mobile's refusal to consider hiring them. Wright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),
cert. denied 455 U.S. 989 (1982).In making this finding I rely particularly on three grounds.
First, Vice President Baker's told the Auto Convoy em-ployees in the August 4 meeting, ``I won't try to explain''
why Inter Mobile decided ``to hire all new employees'' and
not give the laid-off employees ``the option to bid on the
jobs for this new company at the lower rate.'' As found, the
purported reasons he gave at the trial were afterthoughts.Second, Inter Mobile hired 15 totally inexperienced em-ployees, who had to be trained on the job, yet refused to hire
for the off-loading, shuttling, and baying work either Bernard
Johnson (who was refused an application) or George Levels
(who was refused employment after he filed an application).
Both Johnson and Levels had over 12 years of rail-car expe-
rience, loading and off-loading new automobiles (Tr. 111,
122), as well as satisfactory years of experience in doing the
same shuttling and baying work for the sister company, Auto
Convoy. 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Third, Inter Mobile had an obviously discriminatory reasonfor keeping union members off the payroll. It had previously
been underbid by union competitors for off-loading work at
other locations. I infer that to ensure its own nonunion status,
it decided to deny employment to any union applicantÐpar-
ticularly the laid-off Auto Convoy employees whose mem-
bership was in Teamsters Local 604, which represented the
transport drivers. As found, Vice President Baker ignored the
accusation at the August 4 meeting that ``They don't want
us to organize and become union.''I find that the Company has failed to carry its burden todemonstrate that it would not have hired the laid-off union
employees in the absence of the unlawful motivation. I there-
fore find that Inter Mobile, to discourage membership in
Local 604, has since August 6 discriminatorily refused to
consider hiring the nine Auto Convoy employees who were
laid off August 5, violating Section 8(a)(3) and (1) of the
Act.B. Untimely ChargeAs found, the original charge (G.C. Exh. 1A) was filedOctober 7, 1988, against Inter Mobile, ``a subsidiary of Al-
lied Systems.'' The amended charge (G.C. Exh. 1C) was not
filed until nearly 2 years later on August 17, 1990, against
Allied Systems and Inter Mobile.I agree with the Respondents that the amended charge, al-leging Allied Systems to be a joint employer, ``was not filed
within the six month limitations period prescribed by Section
10(b) of the Act.'' There is no allegation that Allied Systems
is an alter ego of Inter Mobile or that the two Respondents
are a single employer. Rainbow Press of Fredonia, 287NLRB 477, 482 (1987).I therefore find that the charge against Allied Systems wasuntimely filed and that the complaint against it as a joint em-
ployer must be dismissed.CONCLUSIONSOF
LAW1. By discriminatorily refusing to consider hiring laid-offemployees Duane Eicken, Lloyd Hayden, Bernard Johnson,
Maurice Johnson, Mary Kearney, Sharon Kozemczak,
George Levels, Robert Newman, and Deborah Smith on and
since August 6, 1988, because of their membership in Team-
sters Local 604, Inter Mobile, Inc., a subsidiary of Allied
Systems, Ltd., has engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(3) and (1) and
Section 2(6) and (7) of the Act.2. The charge against Allied Systems was untimely filedand the complaint against it as a joint employer must be dis-
missed.REMEDYHaving found that the Respondent, Inter Mobile, Inc., asubsidiary of Allied Systems, Ltd., has engaged in certain
unfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily refused to con-sider hiring nine laid-off union employees on and since Au-
gust 6, 1988, it must offer them employment and make them
whole for any loss of earnings and other benefits, computed
on a quarterly basis from date of its first refusal to date ofproper offer of employment, or (if sufficient jobs are notavailable after dismissal of employees previously hired) to
date of placement on a preferential hiring list, less any net
interim earnings, as prescribed in F.W. Woolworth Co.
, 90NLRB 289 (1950), plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Inter Mobile, Inc., Hazelwood, Missouri,it officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to consider hiring any applicant because ofmembership in Teamsters Local 604 or any other union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate employment to the following personsfor off-loading rail cars and other yard work, dismissing if
necessary other employees performing this work, and make
them whole for any loss of earnings and other benefits suf-
fered as a result of the failure to hire them on and since Au-
gust 6, 1988, in the manner set forth in the remedy section
of the decision:Duane EickenRobert Newman
Maurice JohnsonBernard Johnson

George LevelsSharon Kozemczak

Lloyd HaydenDeborah Smith

Mary KearneyIf sufficient jobs are not available for them, place those re-maining on a preferential hiring list and offer them employ-
ment, on a nondiscriminatory basis, before any other persons
are hired.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its facility in Hazelwood, Missouri, copies ofthe attached notice marked ``Appendix.''5Copies of the no-tice, on forms provided by the Regional Director for Region
14, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken 293ALLIED SYSTEMSby the Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISALSOORDERED
that the complaint is dismissed inso-far as it alleges violations of the Act not specifically found.ITISFURTHERORDERED
that the complaint against AlliedSystems, Ltd. as a joint employer is dismissed.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to consider hiring any applicant be-cause of membership in Teamsters Local 604 or any other
union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer immediate employment to the followingpersons for off-loading rail cars and other yard work, dis-
missing if necessary other employees hired to perform this
work and, if sufficient jobs are not then available, placing
those remaining on a preferential hiring list, and WEWILL
make them whole for any loss of earnings and other benefits
resulting from our failure on and since August 6, 1988, to
hire them, less any net interim earnings, plus interest:Duane EickenRobert Newman
Maurice JohnsonBernard Johnson

George LevelsSharon Kozemczak

Lloyd HaydenDeborah Smith

Mary KearneyINTERMOBILE, INC., ASUBSIDIARYOF
ALLIEDSYSTEMS, LTD.